DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/24/2022 has been entered. Claims 1, 11, and 17 were amended, and claims 6, 16, and 18 were canceled. Claims 1, 4-5, 7-9, 11-15, 17 and 19-20 remain pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aashish Kapadia on 06/08/2022.
Claim Amendments 
Claim 9 (currently amended) The method of claim 1, wherein creating the two- dimensional combined image representation further comprises, prior to said subtracting and said dividing, at least one of: converting the two-dimensional image data representing each of the two static images to respective grayscale images; and down-sampling each of the respective grayscale images to a same two-dimensional resolution.
Claim 19 (currently amended) The non-transitory, computer-readable storage medium of claim 17, wherein creating the two-dimensional combined image representation further comprises, prior to said subtracting and said dividing, at least one of: converting the two-dimensional image data representing each of the two static images to respective grayscale images; and down-sampling each of the respective grayscale images to a same two-dimensional resolution.
Allowable Subject Matter
Claims 1, 4-5, 7-9, 11-15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: Zhong in view Wang teaches all the limitations of claim 1 as applied in the non-final office dated 01/31/2022.
Zhong further teaches: wherein the creating of the two-dimensional combined image representation of the received two-dimensional image data comprises: subtracting, on a per-pixel basis, the two-dimensional image data representing the first one of the two static images from the two- dimensional image data representing the second one of the two static images to generate two-dimensional image data representing an intermediate image (¶ [0012] “S5: If human faces are detected in both images [visible and infrared], perform face key point detection on the two images to obtain key points of the region of interest;”¶ [0013] “S6: According to the key point detection result, use the face alignment algorithm to align the face regions in the two images [visible and infrared], to obtain the face difference image [combined image];” Also see ¶ ¶ [0052] – [0053]);
However, the cited prior art fails to teach, disclose, or suggest “and dividing, on a per-pixel basis, the two-dimensional image data representing the intermediate image by the two-dimensional image data representing the second one of the two static images to create the two- dimensional combined image representation of the received two- dimensional image data” in the context of the claim as a whole. 
Regarding claims 11 and 17:  the claims limitations are similar to those of claim 1; therefore, allowed for the same reasons. 
Regarding claims 4-5, 7-9, 12-15, and 19-20: the claims depend from claims 1, 11, or 17, respectively; therefore, allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see 11-16 of the remarks, filed 05/24/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665